Title: To James Madison from Albert Gallatin, [13 May 1805]
From: Gallatin, Albert
To: Madison, James


Dear Sir
Monday morning [13 May 1805]
A commission is wanted in the name of Peter A. Schenk of New York as Marshal of do., which should be sent to me, as I am to transmit it to the district attorney in order that it may be used only in case Mr Swartwout shall not pay over the public monies in his hands.
I make restitution of Lord Grenville’s speech, & Cobbet to Addington; to which I have added, tho’ not sure that it comes from you, Cobbet’s facts &. on peace. Your’s
Albert Gallatin
